EXHIBIT 10.2




AMENDMENT AND WAIVER







This AMENDMENT AND WAIVER (this “Amendment and Waiver”) is dated as of April 23,
2008, by and between Ambient Corporation, a Delaware corporation (the “Company”)
and Vicis Capital Master Fund (“Vicis”), a series of the Vicis Capital Master
Trust, a trust formed under the laws of the Cayman Islands.

R E C I T A L S:

WHEREAS, pursuant to a Securities Purchase Agreement dated July 31, 2007 by and
between the Company and Vicis (the “July SPA”), as amended by that certain First
Amendment to the Securities Purchase Agreement, dated November 1, 2007 by and
between the Company and Vicis (the “First July SPA Amendment”), as further
amended by that certain Second Amendment to the Securities Purchase Agreement,
dated January 15, 2008 by and between the Company and Vicis (the “Second July
SPA Amendment”), Vicis acquired a Secured Convertible Promissory Note in the
aggregate principal amount of Seven Million Five Hundred Thousand Dollars
($7,500,000) (the “July Note”), a Series A  Warrant (the “A Warrant”) to
purchase common stock of the Company, and a Series B Warrant to purchase common
stock of the Company (the “B Warrant”).

WHEREAS, pursuant to a Securities Purchase Agreement dated November 1, 2007 by
and between the Company and Vicis (the “November SPA”), as amended by that
certain First Amendment to the Securities Purchase Agreement, dated January 15,
2008 by and between the Company and Vicis (the “First November SPA Amendment”),
Vicis acquired a Secured Convertible Promissory Note in the aggregate principal
amount of Two Million Five Hundred Thousand Dollars ($2,500,000) (the “November
Note”), a Series C  Warrant (the “C Warrant”) to purchase common stock of the
Company, and a Series D Warrant to purchase common stock of the Company (the “D
Warrant”).

WHEREAS, pursuant to a Securities Purchase Agreement dated January 15, 2008 by
and between the Company and Vicis (the “January SPA”, together with the July SPA
and November SPA, each as amended, the “Purchase Agreements”), Vicis acquired a
Secured Convertible Promissory Note in the aggregate principal amount of Two
Million Five Hundred Thousand Dollars ($2,500,000) (the “January Note”, together
with the July and November Notes, the “Notes”) and a Series E  Warrant (the “E
Warrant”, together with the A, B, C and D Warrants, the “Warrants”) to purchase
common stock of the Company.

WHEREAS, pursuant to that certain Registration Rights Agreement dated July 31,
2007, by and between the Company and Vicis (the “Rights Agreement”), as amended
by that certain First Amendment to the Registration Rights Agreement, dated
November 1, 2007 by and between the Company and Vicis (the “First Amendment”),
as further amended by that certain Second Amendment to the Registration Rights
Agreement, dated January 15, 2008 by and between the Company and Vicis (the
“Second Amendment”), the Company agreed that it would on or before March 28,
2008 (the “Required Filing Date”), file a registration statement (the
“Registration Statement”) with the United States Securities and Exchange
Commission (the “SEC”) to register for resale by Vicis shares of the Company’s
common stock underlying the Notes and Warrants held by Vicis.

WHEREAS, pursuant to that certain Amendment and Waiver dated March 28, 2008 by
and between the Company and Vicis (the “Waiver”), the parties agreed that the
Required Filing Date under the Rights Agreement, as amended, would be June 26,
2008, and that the Company will be in default under the Notes if the
Registration Statement is not declared effective by the SEC on or before October
24, 2008 (“Event of Default”).

WHEREAS, the parties are on even date herewith entering into a Securities
Purchase Agreement, whereby Vicis is acquiring from the Company a certain Series
F Warrant (the “Warrant Financing”).





--------------------------------------------------------------------------------

WHEREAS, in connection with the Warrant Financing, the parties desire to change
the Required Filing Date under the Rights Agreement, as amended, to December 15,
2008, and Vicis wishes to waive such Event of Default in accordance with the
Notes and the Purchase Agreements on the terms as hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual promises of the parties hereto
and of the mutual benefits to be gained by the performance thereof, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledge, the parties hereto hereby agree as follows:

1.

Amendment to Rights Agreement.  The definition for the term “Filing Date” in the
Registration Rights Agreement, as amended, is hereby deleted and replaced in its
entirety as follows:

“Filing Date” means, subject to Section 2(b) hereof, December 15, 2008; provided
 that, if the Filing Date falls on a Saturday, Sunday or any other day which
shall be a legal holiday or a day on which the Commission is authorized or
required by law or other government actions to close, the Filing Date shall be
the following Business Day.

2.

 Waiver of Default.  Vicis hereby irrevocably waives the Event of Default with
respect to each Note, provided that, the Registration Statement be declared
effective by the SEC on or prior to April 14 2009, subject to the provisions of
the Registration Rights Agreement, including, without limitation, Section 2(b)
thereof.

3.

Ratification.  Except as expressly amended by this Amendment and Waiver, the
terms and conditions of the Purchase Agreements, the Notes, the Warrants, and
the Rights Agreement are hereby confirmed and shall remain in full force and
effect without impairment or modification.

4.

Conflict.  In the event of any conflict between any of the Purchase Agreements,
the Notes, the Warrants, and the Rights Agreement and this Amendment and Waiver,
the terms of this Amendment and Waiver shall govern.

5.

Governing Law.  This Amendment and Waiver shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to
applicable principles of conflicts of law that would require the application of
the laws of any other jurisdiction.

6.

Counterparts.  This Amendment and Waiver may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
taken together shall constitute one and the same instrument.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized representatives as of the day and year first
above written.

         

AMBIENT CORPORATION

 

 

  

 

 

 

 

By:  

/s/ John J. Joyce

 

Name:

John J. Joyce

 

Title:

President




 

VICIS CAPITAL MASTER FUND,

a sub-trust of Vicis Capital Series Master Trust

By: Vicis Capital LLC

 

 

 

 

 

 

 

By:  

/s/ Keith W. Hughes

 

Name:

Keith W. Hughes

 

Title:

Chief Financial Officer





















